POCH, J. This cause coming on to be heard on the joint stipulation of the parties hereto, the Court being fully advised in the premises, finds: That this a personal injury action brought pursuant to section 8(d) of the Court of Claims Act (Ill. Rev. Stat. 1981, ch. 37, par. 439.8(d)). On August 17,1980, Claimants were involved in an automobile accident after striking a bump on the 1-290 expressway at a point between First and Ninth Avenues, Maywood, Illinois. It is hereby ordered that the Claimants, Patrick J. Carolan and Judith A. Stuewe, be and hereby are awarded the sum of twenty-five hundred dollars and no cents ($2,500.00), in full satisfaction of this claim. ORDER ON MOTION TO DISMISS Holderman, J. This matter coming on to be heard on the motion of the Respondent to dismiss the claim herein and it appearing to the Court that Claimant has received due notice and the Court being fully advised in the premises: Finds that the State of Illinois is not liable for the payment of interest in the absence of a statute subjecting it to such liability. No such statute exists for the payment of interest on tort claims. It is hereby ordered that the motion of the Respondent be, and the same is, hereby granted and the claim herein is dismissed with prejudice.